UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2015 Item 1: Schedule of Investments Vanguard New York Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) New York (99.8%) Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.000% 11/15/20 (Prere.) 325 409 Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.125% 11/15/20 (Prere.) 150 190 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.250% 11/15/17 (Prere.) 5,000 5,618 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.750% 11/15/17 (Prere.) 3,840 4,366 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.375% 5/1/29 (12) 3,455 3,920 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.500% 5/1/32 (12) 2,550 2,911 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.375% 5/1/29 (12) 4,395 4,986 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.500% 5/1/32 (12) 1,500 1,712 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons West Project) 5.375% 5/1/29 (12) 3,415 3,874 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/40 (4) 2,500 2,795 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/45 3,800 4,250 Battery Park City Authority New York Revenue 5.000% 11/1/31 2,500 2,953 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/20 1,550 1,801 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 16,025 18,838 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.500% 7/15/30 2,250 2,690 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/31 3,655 1,777 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/32 1,500 692 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/33 2,160 932 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.250% 7/15/40 5,275 6,254 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 14,740 17,522 Broome County NY Industrial Development Agency Revenue (Good Shepherd Village Project) 6.875% 7/1/40 3,250 3,381 Broome County NY Public Safety Facility Project COP 5.250% 4/1/15 (ETM) 235 236 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/39 2,715 3,049 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/34 650 726 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/44 2,000 2,200 Dutchess County NY Local Development Corp. Revenue (Vassar College) 5.000% 1/1/37 1,000 1,124 Dutchess County NY Local Development Corp. Revenue (Vassar College) 5.000% 1/1/39 1,000 1,122 Erie County NY GO 5.000% 4/1/21 1,645 1,930 Erie County NY GO 5.000% 4/1/22 1,630 1,926 Erie County NY GO 5.000% 4/1/23 1,000 1,169 Erie County NY GO 5.000% 4/1/24 750 868 Erie County NY GO 5.000% 4/1/25 560 645 Erie County NY GO 5.000% 4/1/26 700 803 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/23 6,500 7,838 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 6,000 7,113 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/25 3,695 4,379 Freeport NY GO 5.000% 1/15/23 2,335 2,747 Freeport NY GO 5.000% 1/15/24 2,540 2,967 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 10/1/28 1,320 1,527 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 9/1/38 2,000 2,265 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 9/1/43 7,600 8,576 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/22 2,130 2,491 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/23 3,350 3,877 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/28 1,300 1,459 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/41 2,815 3,095 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/16 100 105 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.750% 7/1/23 1,600 1,832 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/29 2,170 2,415 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/34 1,800 1,974 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/39 1,645 1,780 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/44 1,670 1,802 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 (3) 10,130 10,787 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 11,340 12,076 Hudson Yards Infrastructure Corp. New York Revenue 5.250% 2/15/47 7,925 8,821 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 28,140 32,726 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/16 (Prere.) 7,500 7,968 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 (3) 120 129 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 100 108 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 5,000 5,743 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/21 2,000 2,325 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/24 (4) 19,830 15,667 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/24 (14) 1,040 1,092 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 1,500 1,741 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/27 (4) 15,905 11,085 Long Island NY Power Authority Electric System Revenue 4.500% 5/1/28 (14) 1,880 1,981 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 2,225 2,609 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/34 4,500 5,089 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/35 6,000 6,790 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/37 7,325 8,122 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/39 5,500 6,158 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/44 8,000 8,957 1 Long Island NY Power Authority Electric System Revenue PUT 0.770% 11/1/18 4,000 4,006 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/21 3,815 4,549 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 4,120 4,220 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/30 3,500 4,187 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/35 3,000 3,589 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/40 3,700 4,358 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/37 2,600 2,846 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/42 5,305 5,744 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.500% 6/1/39 1,500 1,690 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.000% 6/1/44 2,500 2,686 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/30 4,880 5,670 Nassau County NY GO 5.000% 10/1/20 9,025 10,493 Nassau County NY GO 5.000% 4/1/24 7,515 8,974 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.020% 3/6/15 12,100 12,100 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/21 4,430 5,131 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/22 2,225 2,612 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/27 5,695 6,421 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/31 2,000 2,229 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/37 1,000 1,092 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/27 4,000 4,429 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 995 1,083 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/37 8,190 8,896 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/42 3,000 3,225 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/23 700 829 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/24 500 593 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/25 1,400 1,637 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,500 1,715 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,690 1,932 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/29 1,565 1,781 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/30 1,750 1,985 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/31 1,000 1,130 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/34 850 955 New York City NY Build NYC Resource Corp. (Methodist Hospital Project) 5.000% 7/1/23 1,400 1,641 New York City NY Build NYC Resource Corp. (Methodist Hospital Project) 5.000% 7/1/25 1,325 1,545 New York City NY Build NYC Resource Corp. (Methodist Hospital Project) 5.000% 7/1/27 1,000 1,149 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/27 200 239 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/28 270 320 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/29 225 265 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/30 310 364 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/31 800 935 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/32 660 767 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/33 660 766 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/34 580 670 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/38 1,000 1,146 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.090% 3/6/15 LOC 3,920 3,920 New York City NY GO 5.000% 8/1/15 (Prere.) 3,490 3,563 New York City NY GO 5.000% 9/1/15 (Prere.) 3,885 3,981 New York City NY GO 5.000% 2/1/16 (Prere.) 5 5 New York City NY GO 5.000% 8/1/16 (Prere.) 95 101 New York City NY GO 5.000% 1/1/17 (Prere.) 6,850 7,414 New York City NY GO 5.000% 1/1/17 (Prere.) 710 768 New York City NY GO 5.000% 9/1/17 70 72 New York City NY GO 5.250% 8/15/18 (Prere.) 1,235 1,418 New York City NY GO 5.000% 8/1/21 995 1,039 New York City NY GO 5.000% 8/1/21 2,000 2,321 New York City NY GO 5.250% 9/1/21 5,750 6,585 New York City NY GO 5.000% 8/1/22 4,000 4,692 New York City NY GO 5.000% 8/1/22 9,905 10,567 New York City NY GO 5.000% 8/1/22 4,250 4,920 New York City NY GO 5.250% 8/15/22 10,000 11,414 New York City NY GO 5.250% 9/1/22 12,000 13,714 New York City NY GO 5.000% 10/1/22 2,985 3,319 New York City NY GO 5.000% 8/1/23 5,000 6,051 New York City NY GO 5.000% 8/1/24 5,000 6,025 New York City NY GO 5.000% 8/1/24 14,000 16,922 New York City NY GO 5.250% 8/15/24 13,765 15,626 New York City NY GO 5.000% 1/1/25 3,150 3,406 New York City NY GO 5.000% 8/1/25 10,540 12,441 New York City NY GO 5.000% 8/1/25 2,010 2,051 New York City NY GO 5.000% 10/1/25 10,000 11,101 New York City NY GO 5.000% 1/1/26 650 702 New York City NY GO 5.000% 8/1/26 5,000 6,036 New York City NY GO 5.000% 8/15/26 14,500 16,291 New York City NY GO 5.250% 8/15/26 5,100 5,773 New York City NY GO 5.000% 4/1/27 5,000 5,858 New York City NY GO 5.000% 8/1/27 9,900 11,673 New York City NY GO 5.000% 8/1/27 15,290 17,848 New York City NY GO 5.000% 8/1/27 4,550 5,450 New York City NY GO 5.000% 5/15/28 4,500 5,161 New York City NY GO 5.000% 8/1/28 1,915 2,239 New York City NY GO 5.000% 8/1/28 3,710 4,297 New York City NY GO 5.000% 8/1/28 7,000 8,068 New York City NY GO 6.250% 10/15/28 1,035 1,226 New York City NY GO 5.625% 4/1/29 3,000 3,494 New York City NY GO 5.000% 8/1/29 2,500 2,916 New York City NY GO 5.000% 8/1/30 2,335 2,724 New York City NY GO 5.000% 8/1/30 2,185 2,547 New York City NY GO 5.000% 8/1/30 6,220 7,205 New York City NY GO 5.000% 3/1/31 6,000 6,886 New York City NY GO 5.450% 4/1/31 8,500 9,824 New York City NY GO 5.000% 8/1/31 3,000 3,473 New York City NY GO 5.000% 8/1/31 1,500 1,734 New York City NY GO 5.000% 8/1/31 2,000 2,341 New York City NY GO 5.000% 3/1/32 3,000 3,431 New York City NY GO 5.000% 8/1/32 2,985 3,434 New York City NY GO 5.000% 3/1/33 7,500 8,561 New York City NY GO 5.000% 10/1/33 6,500 7,496 New York City NY GO 5.000% 10/1/34 2,000 2,305 New York City NY GO 5.000% 8/1/35 3,500 3,964 New York City NY GO 5.375% 4/1/36 4,000 4,598 New York City NY GO 5.000% 10/1/36 3,000 3,394 New York City NY GO 5.000% 3/1/37 6,790 7,725 New York City NY GO VRDO 0.010% 3/2/15 LOC 2,200 2,200 New York City NY GO VRDO 0.010% 3/2/15 2,800 2,800 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 2,000 2,326 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 3,000 3,428 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 3,300 3,698 New York City NY Housing Development Corp. Capital Fund Grant Program Revenue (New York City Housing Authority Program) 5.000% 7/1/23 1,000 1,201 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/28 2,700 3,203 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 3,035 3,541 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/1/29 1,500 1,490 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 5,220 5,482 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 2,520 2,662 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/15/29 3,500 3,512 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/30 2,605 3,026 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.650% 11/1/34 3,000 2,971 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.700% 11/15/34 5,000 5,037 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.050% 11/1/38 3,055 3,253 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.550% 11/1/39 3,500 3,779 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 11/1/42 2,600 2,738 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.700% 11/1/46 7,155 7,727 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (8 Spruce Street) 3.500% 2/15/48 11,000 11,209 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.010% 3/6/15 6,000 6,000 New York City NY Industrial Development Agency Civic Facility Revenue (Civil Liberties Union) VRDO 0.020% 3/2/15 LOC 2,505 2,505 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal-Federation of Jewish Philanthropies of New York, Inc.) 5.000% 7/1/34 4,850 5,436 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.125% 1/1/29 (12) 1,750 2,017 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.375% 1/1/39 (12) 4,000 4,641 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/34 (12) 10,285 4,963 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/35 (12) 4,305 1,990 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 9,670 10,192 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 7.000% 3/1/49 (12) 36,020 43,065 New York City NY Industrial Development Agency Special Facility Revenue (New York Stock Exchange Project) 5.000% 5/1/29 2,020 2,271 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/17 10,000 9,822 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 4,250 4,114 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/21 4,490 4,062 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 5,000 6,085 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 7,535 7,986 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,325 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,298 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 5,000 5,072 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 1,500 1,715 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,000 6,655 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 12,385 14,137 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 (4) 8,000 8,115 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 10,000 11,537 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 6,000 6,914 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 11,515 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 5,000 5,758 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 3,000 3,455 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/40 5,000 5,650 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 13,355 15,240 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 7,500 8,559 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/40 18,500 21,393 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 10,075 11,586 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 13,400 15,297 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 15,385 17,232 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 5,855 6,956 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 10,000 11,195 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 8,470 9,555 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/46 7,650 8,664 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.020% 3/2/15 4,300 4,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 3/6/15 2,800 2,800 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 2,000 2,527 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 3,000 3,722 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/27 4,000 4,912 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/28 6,000 7,323 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/29 6,000 7,306 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/31 4,000 4,817 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 (14) 6,740 7,246 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 9,500 10,899 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/25 (14) 5,200 5,590 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 5,000 5,732 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 (14) 6,150 6,612 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 1,970 2,400 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/28 2,805 3,309 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/29 5,000 5,875 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 500 564 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 1,585 1,822 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 4,260 4,943 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/32 500 560 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 4,000 4,581 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 7,000 7,860 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,864 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 8,205 9,466 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/34 10,000 11,220 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/36 5,000 5,808 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/37 (12)(3) 12,120 12,972 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/37 12,000 13,775 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 3,250 3,756 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/39 7,110 8,017 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,975 6,891 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,200 5,838 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 5 5 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/24 7,710 8,897 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 3,000 3,578 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/25 1,000 1,210 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 1,000 1,207 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/27 2,000 2,334 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 6,725 7,407 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 2,000 2,328 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/29 2,000 2,346 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 5,000 5,705 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 1,500 1,760 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/30 5,000 5,697 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/30 4,825 5,686 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 8,500 9,196 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,000 2,295 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 3,575 4,127 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 7,300 8,401 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 2,850 3,323 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/34 2,195 2,518 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,000 5,755 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 11,417 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 7,500 8,479 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/35 3,210 3,719 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/35 3,000 3,476 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/35 3,000 3,600 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 2,000 2,278 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 3,750 4,340 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/42 3,505 3,962 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/42 2,500 2,875 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.010% 3/2/15 17,490 17,490 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.020% 3/2/15 7,590 7,590 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.020% 3/6/15 LOC 1,300 1,300 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.010% 3/2/15 LOC 28,340 28,340 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 5.000% 4/1/31 4,845 5,431 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/34 4,000 4,472 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/39 4,000 4,469 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/21 1,000 1,173 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/31 7,000 7,829 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) 5.000% 8/1/33 6,000 6,921 3 New York Counties Tobacco Trust Revenue 6.250% 6/1/41 5,000 5,089 New York Liberty Development Corp. Revenue 5.000% 11/15/31 10,835 12,187 New York Liberty Development Corp. Revenue 5.000% 12/15/41 14,750 16,726 New York Liberty Development Corp. Revenue 5.000% 9/15/43 14,360 15,970 New York Liberty Development Corp. Revenue 5.250% 12/15/43 6,750 7,790 New York Liberty Development Corp. Revenue 5.125% 1/15/44 24,000 26,742 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,000 22,226 New York Liberty Development Corp. Revenue 5.125% 11/15/44 4,200 4,699 New York Liberty Development Corp. Revenue 5.625% 7/15/47 6,055 6,900 New York Liberty Development Corp. Revenue 6.375% 7/15/49 17,420 19,986 New York Liberty Development Corp. Revenue 5.750% 11/15/51 24,590 28,776 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 5,000 5,786 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/32 5,000 5,734 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/40 4,680 5,351 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 3/15/44 4,965 5,407 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 46,500 55,476 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.500% 10/1/37 6,510 8,009 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/15 (Prere.) 8,600 8,882 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 1,000 1,218 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 4,500 5,002 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 2,300 2,552 New York Metropolitan Transportation Authority Revenue 6.250% 11/15/23 5,000 5,949 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 1,000 1,110 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,000 1,133 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 10,000 11,827 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,330 2,738 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 3,000 3,394 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 (14) 2,500 2,762 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 5,855 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 4,945 5,587 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 2,250 2,497 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 4,000 4,482 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 1,000 1,172 New York Metropolitan Transportation Authority Revenue 6.500% 11/15/28 5,000 5,987 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 1,000 1,164 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 3,715 4,114 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 1,150 1,339 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 10,000 10,753 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,000 5,782 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 1,500 1,719 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,050 2,340 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 3,500 4,000 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/37 5,000 5,821 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 10,000 11,291 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/38 1,000 1,155 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/39 5,000 5,799 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 10,000 11,284 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/41 2,000 2,231 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 5,000 5,626 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 4,000 4,474 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/28 5,000 5,829 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/29 4,000 4,659 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/30 4,000 4,631 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/29 6,975 8,258 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/31 11,000 12,849 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/33 5,000 5,783 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.625% 11/15/39 500 571 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.600% 11/1/19 5,000 5,000 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 5,000 5,563 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 10,000 11,185 1 New York Metropolitan Transportation Authority Revenue PUT 0.380% 11/15/17 8,100 8,105 New York State Convention Center Development Corp. Revenue (Hotel Unit Fee) 5.000% 11/15/30 (2) 3,600 3,708 New York State Dormitory Authority Hospital Revenue (Albany Medical Center Hospital) 5.000% 8/15/18 (4) 11,315 11,360 New York State Dormitory Authority Hospital Revenue (Hudson Valley Hospital Center) 5.000% 8/15/27 (4) 4,490 4,909 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 3,000 3,543 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/26 1,000 1,173 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 4,000 4,697 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 1,000 1,161 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/35 1,000 1,137 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/41 11,000 12,413 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/42 19,250 21,568 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/26 1,630 1,830 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/27 1,210 1,348 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/28 1,000 1,106 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/29 1,000 1,100 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) 5.000% 7/1/32 710 784 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 4,670 5,231 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 18,125 20,868 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 1,825 2,086 New York State Dormitory Authority Revenue (Cornell University) 5.000% 7/1/31 6,905 7,319 New York State Dormitory Authority Revenue (Cornell University) 5.000% 7/1/35 1,500 1,588 New York State Dormitory Authority Revenue (Culinary Institute of America) 4.000% 7/1/15 250 253 New York State Dormitory Authority Revenue (Culinary Institute of America) 4.000% 7/1/16 355 368 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/17 300 323 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/18 325 356 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/19 250 279 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/20 400 451 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/21 300 341 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/28 540 599 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.500% 7/1/33 1,000 1,120 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/34 350 381 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/42 600 641 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.750% 7/1/43 7,085 7,936 New York State Dormitory Authority Revenue (Fordham University) 4.000% 7/1/21 250 279 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/22 200 238 New York State Dormitory Authority Revenue (Fordham University) 5.500% 7/1/36 3,000 3,551 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/26 2,355 2,648 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/27 1,520 1,698 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/21 2,000 2,399 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/23 1,490 1,789 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 9,000 9,537 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/36 1,000 1,120 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/28 (4) 500 559 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/26 740 801 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/27 650 698 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/29 1,000 1,074 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/42 500 531 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 4,080 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 4,500 5,214 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 1,500 1,707 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,000 1,151 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.150% 7/1/24 (14) 2,000 2,337 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/17 (Prere.) 8,000 8,814 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/20 3,000 3,261 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/22 900 1,068 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/23 650 778 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/25 1,000 1,193 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/26 670 793 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/31 1,000 1,150 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.750% 7/1/31 1,000 1,171 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/32 1,000 1,145 New York State Dormitory Authority Revenue (New York University Hospitals Center) 6.000% 7/1/40 1,000 1,169 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 6,625 7,591 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 4,200 4,774 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 3,250 3,694 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/38 15,700 17,505 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 5,000 5,656 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 10,000 11,260 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/20 2,520 2,932 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/20 3,965 4,221 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/21 1,000 1,175 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/21 4,035 4,292 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/22 1,465 1,730 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/22 4,285 4,554 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 1,000 1,131 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/26 5,495 5,832 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/26 1,800 1,910 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 7,000 7,759 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.250% 5/1/34 1,000 1,121 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/39 4,000 4,437 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/41 2,500 2,746 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/25 1,300 1,466 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/28 1,500 1,665 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/29 740 819 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 7,500 7,518 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 10,000 10,024 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 (4) 4,200 4,217 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 5,000 6,142 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 5,000 5,839 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,185 2,544 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,225 2,527 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 3,790 4,394 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 3,480 4,025 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 5,000 5,709 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 6,615 7,563 New York State Dormitory Authority Revenue (Personal Income Tax) 4.000% 2/15/34 5,000 5,374 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/35 10,000 10,793 New York State Dormitory Authority Revenue (Personal Income Tax) 5.750% 3/15/36 10,000 11,658 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 11,600 13,142 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 3,695 4,236 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 5,000 5,646 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 3/15/38 18,000 20,518 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 12,230 13,765 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 10,000 11,242 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 5,000 5,711 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/23 400 481 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/24 400 483 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/25 500 599 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/28 1,000 1,166 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 500 581 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 (12) 3,750 4,064 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/34 2,000 2,289 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/24 1,000 1,177 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/25 1,355 1,580 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/34 750 840 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/38 1,250 1,395 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/40 2,000 2,290 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/42 3,000 3,340 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/33 2,670 3,113 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/34 2,720 3,162 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/38 9,000 10,396 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 6,495 7,690 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 1,340 1,601 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 1,000 1,211 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 (15) 3,250 3,950 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 2,860 3,447 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 1,000 1,175 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 1,000 1,202 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 1,000 1,182 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 (4) 1,500 1,762 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 (4) 500 586 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/30 (4) 500 584 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/31 (4) 750 873 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/32 (4) 1,000 1,159 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/33 (4) 1,000 1,157 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/34 (4) 1,000 1,152 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 4/1/35 (4) 250 288 New York State Dormitory Authority Revenue (St. John's University) 5.250% 7/1/32 (14) 9,000 9,720 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/44 7,000 7,867 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/27 2,500 2,963 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,250 2,638 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.250% 7/1/31 2,500 2,969 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/43 2,000 2,252 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/25 5,000 5,958 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 8,000 9,509 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/27 5,000 5,921 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 3,000 3,507 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/31 1,750 1,975 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/42 2,000 2,227 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 3,000 3,430 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/31 (14) 3,665 3,861 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,747 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,575 6,527 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 7/1/22 1,000 1,080 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 7/1/32 8,405 8,978 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.020% 3/2/15 LOC 4,900 4,900 New York State Dormitory Authority Revenue (Vassar College) 5.000% 7/1/46 2,500 2,718 New York State Dormitory Authority Revenue (Wyckoff Heights Medical Center) 5.000% 2/15/21 1,000 1,184 New York State Dormitory Authority Revenue (Wyckoff Heights Medical Center) 5.000% 8/15/21 1,250 1,493 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 790 819 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/17 1,055 1,131 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/18 400 433 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/19 (2) 2,425 2,428 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/20 360 389 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/20 200 220 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/21 (2) 1,850 1,852 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/22 (2) 3,425 3,428 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/27 2,000 2,071 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/28 745 770 New York State Dormitory Authority Revenue (Yeshiva University) 5.125% 7/1/34 (2) 1,000 997 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/40 1,000 1,014 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/31 1,000 1,184 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/32 2,650 3,115 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/33 5,000 5,861 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/34 5,000 5,848 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/35 5,240 6,106 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/36 7,995 9,302 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/37 5,000 5,813 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/38 1,200 1,384 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/43 13,685 15,671 3 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.030% 3/6/15 7,500 7,500 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.114% 5/1/32 (10) 2,450 2,208 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.114% 5/1/32 (10) 3,525 3,243 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 5.000% 8/1/16 (14) 7,750 8,161 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 8,000 9,164 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 4.000% 8/15/15 1,400 1,425 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 4,950 5,441 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 5,775 6,985 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 2,000 2,375 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 4,540 4,605 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 2,000 2,321 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 5,870 6,935 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/32 5,000 5,878 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 9/15/32 2,900 3,192 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/34 3,000 3,057 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 1,500 1,709 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 5,900 6,637 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/15 2,075 2,097 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 3.000% 11/15/15 1,195 1,220 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 3,005 3,246 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 (ETM) 5 5 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,000 3,523 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 3,505 3,948 New York State Environmental Facilities Corp. Water Facilities Revenue (United Water New Rochelle Inc. Project) 4.875% 9/1/40 4,000 4,263 New York State GO 5.000% 3/1/28 14,550 17,341 New York State GO 5.000% 2/15/39 9,500 10,761 New York State Housing Finance Agency Housing Revenue 3.850% 11/1/42 1,405 1,409 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.010% 3/6/15 LOC 10,000 10,000 New York State Housing Finance Agency Revenue (Personal Income Tax) 5.000% 3/15/38 15,245 16,722 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.375% 11/15/40 5,500 6,146 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.000% 11/15/44 9,500 9,984 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 2,015 2,149 New York State Local Government Assistance Corp. Revenue VRDO 0.010% 3/6/15 4,750 4,750 New York State Local Government Assistance Corp. Revenue VRDO 0.010% 3/6/15 34,500 34,500 New York State Mortgage Agency Homeowner Mortgage Revenue 2.625% 4/1/41 2,315 2,373 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 4.750% 11/1/24 1,695 1,822 New York State Power Authority Revenue 5.000% 11/15/38 1,000 1,140 New York State Thruway Authority Revenue 5.000% 7/1/15 (Prere.) 8,625 8,767 New York State Thruway Authority Revenue 5.000% 4/1/21 (2) 10,000 10,282 New York State Thruway Authority Revenue 5.000% 1/1/23 2,370 2,855 New York State Thruway Authority Revenue 5.000% 1/1/25 3,770 4,628 New York State Thruway Authority Revenue 5.000% 1/1/26 2,545 2,985 New York State Thruway Authority Revenue 5.000% 1/1/27 (14) 2,000 2,199 New York State Thruway Authority Revenue 5.000% 1/1/28 (14) 2,500 2,748 New York State Thruway Authority Revenue 5.000% 1/1/28 5,150 6,114 New York State Thruway Authority Revenue 5.000% 1/1/29 4,000 4,711 New York State Thruway Authority Revenue 5.000% 1/1/30 2,500 2,914 New York State Thruway Authority Revenue 5.000% 1/1/30 4,000 4,561 New York State Thruway Authority Revenue 5.000% 1/1/31 5,500 6,386 New York State Thruway Authority Revenue 5.000% 1/1/31 8,500 9,651 New York State Thruway Authority Revenue 5.000% 1/1/32 4,070 4,699 New York State Thruway Authority Revenue 5.000% 1/1/37 14,290 16,074 New York State Thruway Authority Revenue 5.000% 1/1/42 9,765 10,856 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 3,260 3,354 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 21,360 21,971 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 5,000 6,016 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 150 163 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 10,000 11,873 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 2,000 2,330 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 9,000 10,160 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 2,000 2,322 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/29 2,000 2,319 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 2,000 2,314 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/32 7,975 9,130 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 4,250 4,260 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/24 2,500 2,962 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 2,305 2,709 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 2,735 3,197 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 1,500 1,758 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/31 1,500 1,738 New York State Urban Development Corp. Revenue 5.625% 1/1/28 3,860 4,498 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 7,860 7,879 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/25 5,000 6,095 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 3,365 4,065 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 10,000 11,600 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 (14) 2,500 2,767 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 3,000 3,454 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/36 2,740 3,082 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/37 7,000 7,553 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/43 10,000 11,359 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 1,355 1,584 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/24 10,000 11,284 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 3/6/15 3,400 3,400 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 3/6/15 7,380 7,380 Niagara Falls NY Bridge Commission Revenue 5.250% 10/1/15 (14) 180 184 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/20 (14) 8,685 10,796 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/21 (14) 9,230 11,734 Niagara NY Area Development Corp. Revenue (Niagara University Project) 4.000% 5/1/15 250 251 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/26 320 355 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/30 2,750 2,984 Niagara NY Frontier Transportation Authority (Buffalo Niagara International Airport) 4.000% 4/1/16 1,000 1,039 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.500% 3/1/24 3,000 3,188 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.250% 3/1/31 2,000 2,034 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/32 1,000 1,078 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/42 1,750 1,873 Onondaga County NY Civic Development Corp. Revenue (St. Joseph's Hospital & Health Center) 5.000% 7/1/25 6,000 6,518 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) 5.000% 12/1/31 1,000 1,164 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) 5.000% 12/1/32 1,265 1,472 Port Authority of New York & New Jersey Revenue 5.000% 8/15/28 (4) 10,000 11,026 Port Authority of New York & New Jersey Revenue 5.000% 9/1/28 2,000 2,403 Port Authority of New York & New Jersey Revenue 5.000% 9/1/30 3,000 3,559 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 6,500 7,554 Port Authority of New York & New Jersey Revenue 5.000% 7/15/33 6,000 6,210 Port Authority of New York & New Jersey Revenue 5.000% 9/1/34 1,290 1,510 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,500 Port Authority of New York & New Jersey Revenue 5.250% 7/15/36 4,000 4,565 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 10,765 12,290 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 10,000 11,232 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 7,000 8,136 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 4,000 4,721 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 7,000 8,241 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/23 345 412 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/24 300 357 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/43 8,870 9,930 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 10,750 11,846 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 1,500 1,715 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/29 3,000 3,415 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/19 500 502 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/20 1,000 1,004 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.000% 3/1/26 2,000 2,006 Suffolk County NY Judicial Facilities Agency Lease Revenue (H. Lee Dennison Building) 5.000% 11/1/33 8,400 9,158 Suffolk County NY TAN 2.000% 7/30/15 15,000 15,103 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.000% 6/1/32 2,675 2,932 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.250% 6/1/37 3,300 3,627 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/21 2,500 2,648 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 5,000 5,482 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) 5.000% 7/1/37 7,130 8,232 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/23 1,500 1,809 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/24 4,000 4,808 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/25 2,000 2,386 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 2,000 2,379 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 10,000 11,846 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 6,400 7,577 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 2,500 2,953 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 2,675 3,003 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 6,990 8,195 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 3,385 3,748 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 10,000 11,052 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 15,000 16,756 3 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.030% 3/6/15 4,000 4,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.010% 3/2/15 LOC 1,000 1,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.020% 3/6/15 LOC 8,000 8,000 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 1,500 1,681 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.125% 9/1/40 3,650 4,035 United Nations Development Corp. New York Revenue 5.000% 7/1/20 3,340 3,809 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/29 5,000 5,982 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 10,000 11,911 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/31 7,000 8,314 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/32 4,650 5,495 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 3,150 3,709 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/34 5,130 6,027 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/41 15,000 17,430 Westchester County NY GO 4.000% 6/1/15 9,760 9,860 Westchester County NY GO 5.000% 7/1/15 (ETM) 180 183 Westchester County NY GO 5.000% 7/1/15 9,200 9,355 Westchester County NY GO 5.000% 7/1/16 (ETM) 190 202 Westchester County NY GO 5.000% 7/1/16 9,660 10,273 Westchester County NY GO 5.000% 7/1/17 (ETM) 200 221 Westchester County NY GO 5.000% 7/1/17 10,140 11,192 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 2,500 2,925 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 2,100 2,427 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 3.000% 1/1/18 900 937 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/28 1,350 1,498 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/34 1,450 1,577 Westchester County NY Local Development Corp. Revenue (Pace University) 5.000% 5/1/34 1,500 1,665 Westchester County NY Local Development Corp. Revenue (Pace University) 5.500% 5/1/42 3,000 3,485 Yonkers NY GO 5.000% 10/1/20 1,000 1,147 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 4,200 4,586 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 4,900 5,414 Puerto Rico (0.0%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 860 Total Tax-Exempt Municipal Bonds (Cost $3,436,276) Total Investments (100.1%) (Cost $3,436,276) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Adjustable-rate security. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of
